Title: From George Washington to John Hancock, 11 May 1776
From: Washington, George
To: Hancock, John



Sir
New York May 11. 1776

I am now to acknowledge the receipt of your favors of the 4 & 7 Instt with their several inclosures, & am exceedingly glad that before the Resolution respecting Lt Colo. Ogden came to hand, I had ordered him to Join his Regiment, and had quelled a disagreable spirit both of mutiny and desertion which had taken place & seemed to be rising to a great degree in consequence of It—In order to effect It, I had the Regiment paraded, and ordering two more at the same time under Arms, convinced them of their error & Ill conduct, and Obtained a promise for their good behaviour in future—to such of them as had absconded, I gave pardons on their assurances to return to their duty again.
In my Letter of the 5 Instt which I had the honor of addressing you, I mentioned to Congress the refractory and mutinous conduct of Lieut. Grover of the 2d Regiment and laid before them a Copy of the proceedings of a Court Martial upon him & of his defence, with a view that such measures might be adopted as they shou’d think adequate to his crime. I wou’d now beg leave to inform them, that since then he has appeared sensible of his misconduct, and having made a written acknowledgement of his Offence & begged pardon for It, as by the Inclosed Copy will appear, I thought It best to release him from his confinement and have ordered him to Join his Regiment,

which I hope will meet their approbation, and render any determination as to him unnecessary; Observing, at the same time that I have endeavoured, and I flatter myself not ineffectually, to support their authority & a due subordination in the Army, I have found It of importance and highly expedient to yeild many points in fact, without seeming to have done It, and this to avoid bringing on a too frequent discussion of matters which in a political view ought to be kept a little behind the Curtain, & not be made too much the subjects of disquisition. Time only can eradicate & overcome customs & prejudices of long standing—they must be got the better of by slow and gradual advances.
I wou’d here take occasion to suggest to Congress (not wishing or meaning of myself to Assume the smallest degree of power in any instance) the propriety and necessity of having their Sentiments respecting the filling up of Vacancies & Issuing Commissions to Officers, especially to those under the Rank of Feild Officers. Had I literally complied with the directions given upon this Subject when I first engaged in the service, and which I conceived to be superceded by a subsequent resolve for forming the Army upon the present establishment, I must have employed one Clerk for no other business than Issuing Warrants of appointment and giving information to Congress for their confirmation or refusal. It being evident from the necessity of the thing, that there will be frequent changes and vacancies in Office, from death, and a variety of other causes, I now submit It to them, and pray their direction, whether I am to pursue that mode and all the ceremonies attending It, or to be at liberty to fill up and grant Commissions at once to such as may be fit & proper persons to succeed.
When I came from Cambridge, I left instructions with Colo. Knox of the Artillery Regiment for the regulation of his Conduct, and among other things directed him immediately to send forward to this place Lt Colo. Burbeck, who notwithstanding he received Orders for that purpose has refused to come—considering himself as he says in his Answer to Colo. Knox, his Letter, (Copies of which I have inclosed) bound in point of generosity to stay in the service of the province, tho I am told by Col. Knox that some of the Members of the General Court on hearing of the matter, informed him, that they did not consider

him as engaged to them, and that he had no just pretext for his refusal—I thought It right to lay this matter before Congress, and Submit It to them, whether Colo. Burbeck who will or will not serve the Continent, or go to this or that place as It may suit his convenience and square with his pretended notions of generosity, shou’d be longer continued in Office.
Before I have done, with the utmost deference and respect I wou’d beg leave to remind Congress of my former Letters and applications respecting the appointment of proper persons to superintend and take direction of such Prisoners as have already fallen & will fall into our Hands in the course of the War; being fully convinced that If there were persons appointed for & who wou’d take the whole managemt of them under their care, that the Continent wou’d save a considerable Sum of money by It, and the prisoners be better treated and provided with real necessaries than what they now are, and shall take the liberty to add, that It appears to me a matter of much importance and worthy of consideration, that particular and proper places of Security shou’d be fixed on & established in the interior parts of the different Governments for their reception—Such establishments are agreable to the practice & usage of the English and other Nations, & are founded on principles of necessity & public utility—The Advantages which will arise from ’em, are obvious & many—I shall only mention two or three—they will tend much to prevent escapes, which are difficult to effect when the public is once advertized that the prisoners are restrained to a few stated, & well known places, & not permitted to goe from thence, and the more ingenuous among them from disseminating & spreading their artfull & pernicious Intrigues & Opinions thro out the Country, which wou’d influence the weaker and wavering part of mankind & meet with but too favourable a hearing—further, It will be less in their power to Join & Assist our Enemies in cases of Invasion, & will give us an Opportunity always to know from the returns of those appointed to superintend them, what number we have in possession, the force sufficient to check & Suppress their Hostile views in times of emergency, and the Expences necessary for their maintenance & support—Many other reasons might be adduced to prove the necessity and expediency of the measure, I shall only subjoin one more and then have done on

the Subject, which is, that many of the Towns where prisoners have been already sent, not having convenience for, or the means of keeping them, complain they are burthensome, and have become careless, inattentive and altogether indifferent whether they escape or not, and those of ’em that are restricted to a close confinement, the Limits of Jail, neglected & not treated with that care & regard which Congress wish.
I have not received further Intelligence of the German Troops since my Letter of the 7 Inst. covering Mr Cushings dispatches; but lest the account of their coming shou’d be true, may It not be advisable & good policy, to raise some Companies of our Germans to send among ’em when they arrive, for exciting a spirit of disaffection and desertion? If a few sensible, trusty fellows cou’d get with them, I shoud think they woud have great weight and influence with the common Soldiery, who certainly have no enmity towards us, having received no Injury, nor cause of Quarrel from us. the measure having occurred & appearing to me expedient, I thought It prudent to mention It for the consideration of Congress.
Having received a Letter from Genl Ward, advising that Congress have accepted his Resignation and praying to be releived, and It being necessary that a Genl Officer shou’d be sent to take the command of the Troops at Boston, especially If the Army shou’d arrive which is talked of, and which some consider as a probable event, I must beg leave to recommend to Congress the Appointment of some Brigadier Generals, not having more here (nor so many at this Time) than are essential to the Government & conducting the forces and works that are carrying on—Genls Sullivan and Thompson being ordered to Canada, I can not spare one more General Officer from hence without injuring the service greatly and leaving the Army here without a sufficient number.
Having frequent Applications from the Committee of Safety and Others, about an exchange of prisoners, and not having authority to pursue any mode in this instance than that marked out by a Resolve of Congress some considerable time agoe, I hope they will pardon me, when I wish ’em to take under consideration such parts of my Letter of the 22 Ulto as relate to this Subject and for their determination upon It—I shall then have it in my power to give explicit and satisfactory Answers to those

who shall apply. I am Sir with Sentiments of the greatest esteem & regard Your most Obedt Servt

Go: Washington

